Title: From George Washington to Samuel Purviance, Jr., 7 August 1779
From: Washington, George
To: Purviance, Samuel Jr.


        
          Sir
          West-point Augt 7th 1779
        
        Every information which is in my power to give respecting the several queries contained in your letter of the 13th Ulto (received

yesterday only) shall be communicated, and I wish a better knowlege and more perfect recollection of circumstances would enable me to give you a more satisfactory answer.
        In what manner the person who makes you the offer of land derives his title I am totally ignorant; but the several conveyances from the original patentee, will, and only can speak to the validity of it—If this is part of the land surveyed under a proclamation (issued by the governor and council of Virginia) in the year 1754 and has been properly transfered to the present proprietor, and the conditions of an act of assembly requiring certain improvements to be made in a limited period, have been complied with—or in other words—if no person has taken advantage of the non-compliance with this act, and petitioned for the land the title must be good, because the land was offered by the executive powers of Virginia (in whom sufficient authority was vested) as a bounty to encourage an expedition then on foot against the encroachments of the french on the Ohio, and patents issued in legal form accordingly, after peace was restored to the frontiers—There can be little doubt therefore of the goodness of the title (under the provisos before mentioned) and how far a noncompliance with the act for improveing, and saving lands would have an operation, considering the distracted state in which that country hath been—the hostile temper of the indians and their unwillingness to have these lands settled may be a matter of doubt—unwilling however to place mine upon a precarious footing, I did at great expence and risque send out servants (bought at Baltimore) and Slaves, and saved mine in the manner prescribed by law—so may those also who are now offering to sell, for ought I know to the contrary.
        Thus much sir, respecting the title to these lands—with regard to the quality of them I have only to add, I beleive it is good—I was not present at the survey of a single acre, but had a superficial view of the whole of them the year before they were surveyed—gave general directions to the surveyor respecting his conduct, and have reason to believe he included no land that was bad—By the discription of the lands offered to you they must be part of a large tract of between 50 & 60,000 acres lying in the fork of the Ohio, and great Kanhaway—patented (if my memory serves me) in the names of Muse—Stephen⟨,⟩ Lewis, Hogg—West & others, and afterward⟨s⟩ divided among them according to their respective claims, or agreeable to some kind of compromise entered into by mutual consent—but this is a transaction of which I never had any official knowlege, and have come at by report only; nor do I know (as hath been before observed) in what manner—to whom—or with what accuracy transfers have been made; but the title papers will discover this—Of the validity of the original

patent I have not the smallest doubt. with esteem and regard I am Sir Your most obed. Servt
        
          G. Washington
        
      